Citation Nr: 1500274	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  12-18 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for degenerative disc disease with extrusion at L3-4 superimposed on degenerative arthritis of the lumbosacral spine and neuroforaminal stenosis, to include as secondary to a service-connected disorder.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel




INTRODUCTION

The Veteran had active service in the U.S. Army from June 1974 to January 1975.  He also served in the U.S. Navy from March 1980 to August 1981.  The Board notes that the Veteran received an honorable discharge after his first period of service.  However, as reflected in the DD 214 associated with his second period of service, the Veteran was released from the United States Navy with an Other Than Honorable Discharge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

The Veteran requested a videoconference hearing before a Veterans Law Judge at the RO.  However, after he was scheduled for a hearing, in correspondence date stamped as received in April 2013, the Veteran cancelled his hearing request.  Accordingly, the Veteran's hearing request is considered withdrawn.  See 38 C.F.R. §20.704(e) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded a VA examination in May 2010, at which time he provided his medical history and reported to have developed an "insidious onset of back and leg pain in 2008."  After evaluating and interviewing the Veteran, and reviewing the service and post-service treatment records, the VA examiner diagnosed the Veteran with having multiple level degenerative disk disease with extrusion at L3-L4 superimposed on degenerative arthritis of the lumbosacral spine and neuroforaminal stenosis.  The examiner further provided opinions addressing the etiology of the low back disorder on a direct and secondary basis.  

After this opinion was issued, the Veteran underwent another x-ray of his spine in April 2012, the results of which revealed mild scoliosis with moderate multi-level degenerative changes, which have progressed since the prior study.  

The Board notes that congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2014).  Such conditions are part of a life-long defect and are normally static conditions which are incapable of improvement or deterioration.  See VAOGCPREC 67-90 (1990).  VA regulations specifically prohibit service connection for a congenital or developmental defect, unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited as 55 Fed. Reg. 45, 711) (Oct. 30, 1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).  See also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995) & Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  

However, service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the condition was incurred in or aggravated during service.  While a defect is a structural or inherent abnormality or condition that is more or less stationary in nature, a disease is defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  See VAOPCGPREC 82-90, 56 Fed. Reg. 45,711 (1990).

In light of the April 2012 x-ray results reflecting the possibility of a congenital abnormality, the Board finds that the claim should be remanded for an addendum medical opinion addressing the significance of these findings.  Indeed, it is unclear from the record whether the Veteran's back disability may be due to a congenital abnormality, and if so, whether this abnormality was a disease that was incurred in or aggravated during service.  Furthermore, upon remand, the examiner should address the possibility of secondary service connection on the basis of aggravation.  

Accordingly, the case is REMANDED for the following action:

Forward the claims file to the examiner who conducted the May 2010 examination (or another qualified examiner, if that same examiner is not available), for an addendum opinion.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with the examination, and the examiner should confirm that such records were available for review. 

The examiner should specifically offer opinions on the following:

(A) Is the Veteran's diagnosed scoliosis a developmental defect or a developmental disease? For VA purposes, a defect differs from a disease in that the former is "more or less stationary in nature" while the latter is "capable of improving or deteriorating."  Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009). 

(b) If the diagnosed scoliosis is a developmental defect, please opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran incurred any superimposed disease or injury on such congenital defect during his military service.   If the answer to the above question is "Yes," please describe the resultant disability.

(c) If the answer to question (a) is that any of the Veteran's scoliosis is a congenital or developmental diseases or does not have any congenital or developmental origin, please provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's scoliosis was incurred in or aggravated beyond the normal course of the condition by his active service.

(d) Is it at least as likely as not (50 percent or greater probability) that Veteran's current back disability is aggravated beyond the normal course of the condition by his service-connected right knee disability?

No additional examination of the Veteran is necessary, unless the examiner determines otherwise.  The rationale for all opinions, with citation to relevant medical findings, must be provided.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

Then readjudicate the appeal.  If any benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case, and afforded an appropriate period of time for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Sonnet Bush
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


